BURKE, J.
I dissent. If by charter amendment the people of Alhambra undertook to establish a minimum wage for members of the Fire Department of the City of Alhambra by reference to an average (to be computed periodically) of the wages generally prevailing for work of a similar character in, for example, all of the cities in the same county (County of Los Angeles) or all of the cities and unincorporated areas within a more limited geographical area, or even of a substantial number of such communities of comparable size and with similar fire problems, then I could agree that under the prevailing wage eases there would be no question of unlawful delegation of legislative authority. As an amendment to the organic law of the city this would be a lawful limitation upon the exercise of the legislative power of the local legislative body and also upon the initiative power of the city’s electorate. But this is not what is attempted here. The city charter sets forth how the legislative power of the city is to be exercised and places equal power to legislate in the council and the electorate; what one may do so may the other. But here, one, the electorate by initiative ordinance, seeks to limit the future exercise of power by the other and this violates fundamental concepts of municipal law. Such a limitation upon future actions by the council or, if attempted by the council, upon future actions by the electorate, is void and could only be effected by an amendment of the city’s organic law—the city charter. The latter may be amended only in the manner prescribed in the Constitution.
*385Furthermore, when an ordinance selects from the community only two public agencies and specifies that the average wage paid by those two agencies from year to year shall be the minimum wage to be paid to Alhambra firemen, there has plainly been an invalid delegation to the legislative bodies of those agencies of the authority vested by Alhambra’s Charter in the Alhambra City Council to “establish” the salaries of the Alhambra Fire Department. That such a delegation of legislative power and responsibility is illegal was the holding of the court in Mitchell v. Walker, 140 Cal.App.2d 239 [295 P.2d 90], in which ease this court denied a hearing. The majority opinion erroneously, I submit, disapproves the Walker decision (fn. 6, ante, pp. 379-380).
The ordinance under consideration here would strip from Alhambra’s City Council its discretion to determine one end of the wage scale (the minimum), and delegate that discretion to the governing bodies of two outside public agencies which are entirely without responsibility to the City of Alhambra, its employees, voters, or taxpayers. This seems to me to offend democratic principles in addition to the basic requirements of the city’s charter. The record affords no basis whatever for the assumption indulged in by the majority that the average wage paid by the two handpicked agencies represents the prevailing wage in the general area. Obviously, the size of a city, the types of structures (residential, industrial, multi-dwellings), the heights of its buildings, the classes of fire equipment, living conditions, etc., vary to a great degree within a geographical area the size of Los Angeles County and wages may vary to a considerable degree depending upon local conditions. Furthermore, the tax resources which a small city, such as Alhambra (population 64,500), has with which to cope with such problems may be substantially different from those of Los Angeles (population 2,743,500). Under our system of government such inquiries and policy determinations are for the duly elected and responsible officials of the particular city involved and not for this court.
In my view, the Alhambra City Council itself could not validly delegate its authority and responsibilities in the manner here attempted by the proposed ordinance. Since under section 176 of the Alhambra City Charter the electorate purports to exercise directly by means of the initiative only such legislative action as the council itself could lawfully enact, the ordinance in question was properly refused submission to the voters. No one suggests that the initiative may be used to *386enact legislation which the council itself could not enact. It follows that the judgment granting the writ should be reversed.
McComb, J., concurred.